Plaintiffs alleged that the Central Bank and Trust Company was indebted to them in the sum of $1,800, evidenced by certain certificates of deposit issued by said bank. It was further alleged that the bank was closed and its assets placed in the hands of defendant, Henson, as liquidating agent for the Corporation Commission. It was further alleged that the defendant, county of Buncombe, had on deposit in said bank at the time it was closed the sum of $3,600,000, and that the bank had turned over to said county as security for said deposit, certain collateral consisting of notes, bonds, stocks, and other assets, aggregating $6,000,000. It was further alleged that the hypothecation of its assets by the bank to secure certain depositors was wrongful and unlawful and enabled the defendant to receive an unlawful preference.
The defendants demurred to the complaint and the demurrer was sustained by the trial judge.
From the judgment so rendered the plaintiffs appealed.
This case is a companion case to Merrimon v. Asheville et al., ante, 181, and the judgment sustaining the demurrer is
Affirmed. *Page 823